IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                     No. 07-51196                                   FILED
                                   Summary Calendar                                July 30, 2008

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
JAMES KIRBY SWINEY

                                                  Plaintiff-Appellant

v.

STATE OF TEXAS; COMAL COUNTY; CITY OF NEW BRAUNFELS;
CHRISTOPHER SCOTT, Officer, New Braunfels Police Department; MICHAEL
O PENSHORN, Detective, New Braunfels Police Department; JOHN BAILY,
Investigator, Comal County Sheriff’s Department; DIB WALDRIP, District
Attorney, Comal County; DOUGLAS WAKEMAN WILLIAMS; TRACY GILLIS;
RUSSELL JOHNSON, Chief of Police, New Braunfels Police Department

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-941


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       James Kirby Swiney, proceeding pro se, filed a complaint alleging
violations of his civil rights and of his rights under the Americans with
Disabilities Act (“ADA”). He also claims an unlawful seizure and deprivation of
property.
       The district court adopted the findings and recommendation of a
magistrate judge to dismiss all of Swiney’s claims. The district court found that


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51196

two defendants had not been served with process, that some disputed property
had been disbursed pursuant to a state court’s order, that the law enforcement
officers involved were entitled to qualified immunity, and that insufficient claims
were stated under the ADA and for alleged violations of constitutional rights.
      On appeal from the judgment, Swiney has submitted a brief identical to
that which a panel of this court has already found to be without merit. Crull v.
City New Braunfels, et al, No. 07-50716, 2008 WL 485136 (5th Cir. Feb. 25, 2008)
(unpublished). Although Swiney was not the appellant in the earlier decision,
the appellant was involved in the same events on which Swiney has sued. The
legal arguments in the two cases are the same and are no more availing today.
      Essentially for the reasons stated by the magistrate and adopted by the
district court, we AFFIRM.




                                        2